UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JAHEIM MURRAY,
                           Plaintiff,
                                                                      20-CV-0974 (CM)
                    -against-
                                                                           ORDER
NEW YORK STATE,
                           Defendant.


COLLEEN McMAHON, Chief United States District Judge:

       On January 21, 2020, Plaintiff Jaheim Murray filed this submission in the United States

District Court for the Eastern District of New York. By order dated February 3, 2020, Judge

Komitee transferred the action to this Court, where it was assigned a case number and opened as

a new action. (See ECF No. 4.) Plaintiff uses the Eastern District’s Civil Rights Complaint form,

but describes a previous action that he filed in this Court arising from an assault that occurred at

Downstate Correctional Facility. See Murray v. State of New York, ECF 7:18-CV-4705, 2

(S.D.N.Y. filed May 29, 2018). Plaintiff states he was transferred to another facility and sent

letters to the Court providing his new address, but did not receive a response. He “would like to

know all updates.” (ECF No. 1, at 4.) After reviewing the document, the Court concludes that the

submission is a request for an update of Murray, No. 7:18-CV-4705, and should not have been

opened as a new action.

       The Court therefore directs the Clerk of Court to mail to Plaintiff a copy of the Docket

Sheet in Murray, No. 18-CV-4705. The Court further directs the Clerk of Court to terminate all

pending matters and administratively close this action, No. 20-CV-0974, without prejudice to the

pending action. The Court also directs the Clerk of Court to mail a copy of this order to Plaintiff

and note service on the docket. This order closes this case.
       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:   February 12, 2020
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                 2
